DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 12 is cancelled. Claims 13-20 is withdrawn. A complete action on the merits of pending claims 1-11 appears herein.

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Ditter (US 2013/0006238 A1) does not describe or suggest that IR/RR electrodes can also be used to perform ablation or electroporation, and does not teach two different types of electroporation electrodes.
Examiner respectfully contends that Ditter teaches the use of two different types of electrodes, at least in that the AR electrodes are used for ablation and the IR/RR electrodes are used for sensing electrical properties, as further discussed in the rejection to claim 1 below. Chen (US 2018/0140347 A1) teaches the use of electrodes configured to both sense electrical properties and ablate tissue. As further discussed in the rejection to claim 1 below, by configuring the IR/RR electrodes of Ditter to also be able to ablate tissue, as taught by Chen, the combination would comprise at least two different types of electroporation electrodes.
Applicant’s arguments, see Remarks, filed 10/19/2022, with respect to the rejection of claim 1 under U.S.C. 103, regarding Ditter, Chen, and Shoenbach failing to teach the two different types of electroporation electrodes being selectively couplable to one another to perform an electroporation procedure have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ditter et al. (US 2013/0006238 A1) in view of Chen (US 2018/0140347 A1) in view of Shoenbach (US 2013/0172884 A1) in view of Paul et al. (US 2012/0059255 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditter et al. (hereinafter “Ditter”) (US 2013/0006238 A1) in view of Chen (US 2018/0140347 A1) in view of Shoenbach et al. (hereinafter “Shoenbach”) (US 2013/0172884 A1) in view of Paul et al. (hereinafter “Paul”) (US 2012/0059255 A1).
Regarding claim 1, Ditter teaches an electrosurgical catheter comprising: 
a plurality of catheter electrodes disposed along a portion of a distal end of the electrosurgical catheter, (Fig. 15: AR electrodes and IR/RR electrodes) the plurality of catheter electrodes comprising: 
a plurality of first type catheter electrodes (Fig. 15: AR electrodes) adapted for use with an electroporation generator during an electroporation procedure; (Fig. 21, Char. 130: console) and 
a plurality of second type catheter electrodes (Fig. 15: IR/RR electrodes) adapted for use with the electrosurgical generator (Fig. 21, Char. 130: console; Page 9, Par. [0108]: Console (130) comprises an RF generator) during the electrosurgical procedure and for use with a diagnostic subsystem, (Page 7, Par. [0084]: IR electrodes allow for assessment of tissue contact by comparing impedance values and ratio at different frequencies/domains; Assessing tissue contact would require a processor or controller to process/analyze the signals received from the IR electrodes) wherein each second type catheter electrode is adjacent another second type catheter electrode, (Fig. 15: Each IR/RR electrode is adjacent another IR/RR electrode)
Ditter, as applied to claim 1 above, is silent regarding the catheter being used for an electroporation procedure; wherein both the first type catheter electrodes and the second type catheter electrodes are selectively couplable to the electroporation generator to deliver energy as part of the electroporation procedure, and wherein the second type catheter electrodes are selectively couplable to the first type catheter electrodes to perform the electroporation procedure.
Chen, in an analogous device, teaches a catheter configured to use RF energy and/or electroporation to modulate sympathetic nerve fibers; (Pages 7-8, Par. [0106]-[0107]: The catheter may utilize any combination of RF energy or electroporation output from the electrodes (5) to cause disruption or neuromodulation of autonomic nerve fibers.) wherein the catheter comprises electrodes configured to act as both sensing electrodes and ablation electrodes. (Page 7, Par. [0105]: The annular ring 4 can be provided with a plurality of electrodes 5, wherein each electrode 5 can be configured to sense or extract neural electrical signals, sense temperature and conduct ablation.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ditter to incorporate the teachings of Chen, and configure the IR electrodes of Ditter to be used in both sensing and ablating tissue, as well as to configure the generator and AR/IR electrodes of Ditter to be used in electroporation. Configuring the IR electrodes of Ditter to be used in both sensing and ablating tissue would allow for more ablative surfaces in the catheter, allowing for a more uniform energy application. Configuring the generator and AR/IR electrodes of Ditter to be used in electroporation would allow for the device to offer more treatment options, and to be used in more procedures such as ablation of sympathetic nerve fibers via electroporation, as taught by Chen. (Page 5, Par. [0045])
The combination of Ditter/Chen, as applied to claim 1 above, is silent regarding wherein both the first type catheter electrodes and the second type catheter electrodes are selectively couplable to the electroporation generator to deliver energy as part of the electroporation procedure, and wherein the second type catheter electrodes are selectively couplable to the first type catheter electrodes to perform the electroporation procedure.
Ditter further teaches that a comparison of the impedance between a pair of isolated IR electrodes and the impedance between a pair of AR electrodes can be used to provide accurate tissue contact verification. (Page 7, Par. [0086])
Shoenbach, in a similar field of endeavor, teaches an electrosurgical system comprising a distribution system configured to selectively connect an array of electrodes to a power supply; (Page 3, Par. [0035]) the distribution system comprising a controller and a distributor. (Page 3, Par. [0036])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ditter/Chen, as applied to claim 1 above, to incorporate the distribution system of Shoenbach, such that both the first type catheter electrodes and the second type catheter electrodes are selectively couplable to the electroporation generator. Doing so would allow the device to selectively couple only the electrodes verified to be in contact with tissue to be supplied with electrosurgical energy to treat tissue, increasing the safety of the procedure and minimizing the risk to the patient.
The combination of Ditter/Chen/Shoenbach, as applied to claim 1 above, is silent regarding the second type catheter electrodes being selectively couplable to the first type catheter electrodes to perform the electroporation procedure.
Paul, in a similar field of endeavor, teaches an electrosurgical catheter comprising a first set of electrodes (Fig. 5A-8; Page 9, Par. [0077]: white electrode elements) and a second set of electrodes; (Fig. 5A-8; Page 9, Par. [0077]: black electrode elements) wherein the first set of electrodes is selectively couplable to the second set of catheter electrodes (Page 3, Par. [0031]: Each electrode element is individually wired such that it can be selectively paired or combined with any other electrode element; Fig. 5A-8; Page 9, Par. [0077]: Bipoles may be formed by pairing and electrically connecting individual electrode elements.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ditter/Chen/Shoenbach, as applied to claim 1 above, to incorporate the teachings of Paul, and configure the AR and IR electrodes of Ditter to be selectively couplable together to form bipoles for electroporation. Doing so would allow for additional control over lesion size, as suggested in Paul. (Page 9, Par. [0077])
Regarding claim 2, the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 1 above, teaches the adjacent second type catheter electrodes form a pair of second type catheter electrodes, and the first type catheter electrodes and pairs of second type catheter electrodes are alternately positioned along the portion of the electroporation catheter with every first type catheter electrode adjacent at least one pair of second type catheter electrodes. (Ditter: Fig. 15: The AR and IR electrodes are positioned along the catheter in an alternating fashion, such that each AR electrode is adjacent a pair of IR electrodes.)
Regarding claim 3, the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 2 above, teaches each pair of second type catheter electrodes is positioned between two first type catheter electrodes. (Ditter: Fig. 15: Each pair of IR electrodes is positioned between two AR electrodes)
Regarding claim 4, the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 1 above, teaches each first type catheter electrode has a first length, each second type catheter electrode has a second length, and the first length is different than the second length. (Ditter: Page 6, Par. [0075]: Each AR electrode has a length of about 3.0 mm; Page 7, Par. [0084]: Each IR electrode has a length of about 0.75 mm)
Regarding claim 5, the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 4 above, is silent regarding the first length being 2.5 millimeters (mm), and the second length being 1.3 mm.
Chen further teaches the use of electrodes with a length in the range of 1.2 - 4 mm. (Page 9, Par. [0128]; absent a teaching of criticality or unexpected result, the electrode length within the range of 1.2-4 mm, as taught by Chen is determined to read on the encompassed claimed lengths of 2.5mm and 1.3mm)
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 4 above, to further incorporate the teachings of Chen, and configure the AR and IR electrodes of Ditter to have lengths within the range of 1.2-4mm, since applicant has not disclosed that using a first length of 2.5 mm, and a second length of 1.3mm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with AR and IR electrodes of different lengths, as taught by Ditter, and discussed in the rejection to claim 4 above, within the range of 1.2-4 mm as taught by Chen.
Regarding claim 11, the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 1 above, teaches the portion of the distal end of the electroporation catheter comprises a variable diameter loop. (Ditter: Fig. 15, and Page 8, Par. [0097]: Helical form (22) is adjustable between an outer diameter of about 35mm to an outer diameter of about 20 mm.)
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ditter (US 2013/0006238 A1) in view of Chen (US 2018/0140347 A1) in view of Shoenbach (US 2013/0172884 A1), in view of Paul (US 2012/0059255 A1), as applied to claim 1 above, and further in view of Dando (US 2007/0005053 A1).
Regarding claim 6, the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 1 above, teaches a plurality of gaps, each gap positioned between adjacent catheter electrodes. (Ditter: Fig. 15: there are gaps positioned between adjacent catheter electrodes at least in that there are “empty” spaces along the helical form (22) that are not covered by electrodes.)
		The combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 1 above, does not explicitly teach the gaps are insulation gaps. 
		Dando, in a similar field of endeavor, teaches a catheter comprising a helical wire electrode comprising a conductive material, and an insulating coating substantially covering the conductive material, wherein the insulating coating defines a plurality of contoured openings that each expose an area of the conductive material. (Fig. 2-3, and Page 8, Claim 18)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 1 above, to incorporate the teachings of Dando, and include an insulative coating substantially covering the portions of helical form (22) of Ditter, other than the AR and IR electrodes. Doing so would protect both the patient, and the device from damage/harm by ensuring only the target tissue (tissue in contact with the ablative electrodes (AR)) receives treatment energy during the procedure.
Regarding claim 7, the combination of Ditter/Chen/Shoenbach/Paul/Dando, as applied to claim 6 above, teaches the insulation gap between adjacent first and second type catheter electrodes has a first length, (Ditter: Fig. 15: The AR electrodes and adjacent IR electrodes are spaced apart by a length.) and the insulation gap between adjacent second type catheter electrodes has a second length; (Ditter: Fig. 15, and Page 7, Par. [0089]: The IR electrodes are spaced approximately 1.0 mm apart from each other) and the first length is different than the second length. (Ditter: Fig. 15, and Page 7, Par. [0089]: the AR electrodes are spaced approximately 4.0 mm apart from each other, and IR electrodes are spaced approximately 1.0 mm apart from each other; Page 7, Par. [0084]: The length of each IR electrode is approximately 0.75 mm; As shown in the calculation below, the distance between an AR electrode and an adjacent IR electrode is 0.75 mm, which is different from the 1.00 mm spacing between adjacent IR electrodes.)
                
                    D
                    i
                    s
                    t
                    a
                    n
                    c
                    e
                     
                    b
                    e
                    t
                    w
                    e
                    e
                    n
                     
                    a
                    n
                     
                    A
                    R
                     
                    e
                    l
                    e
                    c
                    t
                    r
                    o
                    d
                    e
                     
                    a
                    n
                    d
                     
                    a
                    n
                     
                    a
                    d
                    j
                    a
                    c
                    e
                    n
                    t
                     
                    I
                    R
                     
                    e
                    l
                    e
                    c
                    t
                    r
                    o
                    d
                    e
                    =
                     
                    
                        
                            
                                
                                    A
                                    R
                                     
                                    e
                                    l
                                    e
                                    c
                                    t
                                    r
                                    o
                                    d
                                    e
                                     
                                    g
                                    a
                                    p
                                     
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                
                            
                            -
                            (
                            (
                            2
                            *
                            
                                
                                     
                                    I
                                    R
                                     
                                    e
                                    l
                                    e
                                    c
                                    t
                                    r
                                    o
                                    d
                                    e
                                     
                                    l
                                    e
                                    n
                                    g
                                    t
                                    h
                                    )
                                
                            
                            +
                            
                                
                                     
                                    I
                                    R
                                     
                                    e
                                    l
                                    e
                                    c
                                    t
                                    r
                                    o
                                    d
                                    e
                                     
                                    g
                                    a
                                    p
                                     
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                
                            
                            )
                             
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    4.0
                                     
                                    m
                                    m
                                
                            
                            -
                            (
                            
                                
                                    2
                                    *
                                    0.75
                                    m
                                    m
                                
                            
                            +
                            
                                
                                    1
                                    m
                                    m
                                
                            
                            )
                             
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    4.0
                                     
                                    m
                                    m
                                
                            
                            -
                            (
                            
                                
                                    1.5
                                     
                                    m
                                    m
                                
                            
                            +
                            
                                
                                    1
                                    m
                                    m
                                
                            
                            )
                             
                        
                        
                            2
                        
                    
                    =
                    
                        
                            4.0
                            m
                            m
                            -
                            2.5
                             
                            m
                            m
                        
                        
                            2
                        
                    
                    =
                    0.75
                    m
                    m
                     
                
            
Regarding claim 8, the combination of Ditter/Chen/Shoenbach/Paul/Dando, as applied to claim 7 above, does not explicitly teach the first length is 2.2 millimeters (mm), and the second length is 1.5 mm.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the combination of Ditter/Chen/Shoenbach/Paul/Dando, as applied to claim 7 above, to configure the AR electrodes of Ditter to be spaced 2.2 mm from adjacent IR electrodes, and to configure the IR electrodes of Ditter to be spaced 1.5 mm apart from adjacent IR electrodes, since applicant has not disclosed that using a first length of 2.2 mm, and a second length of 1.5 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well using a first length of 2.2 mm, and a second length of 1.5mm, as it would using a first length of 0.75 mm, and a second length of 1 mm.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ditter (US 2013/0006238 A1) in view of Chen (US 2018/0140347 A1) in view of Shoenbach (US 2013/0172884 A1), in view of Paul (US 2012/0059255 A1), as applied to claim 1 above, and further in view of Stewart et al. (hereinafter “Stewart”) (US 9,554,848 B2).
Regarding claim 9, the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 1 above, teaches each first type electrode is not electrically connected to any second type catheter electrodes. (Ditter: Page 7, Par. [0084]: IR electrodes are electrically isolated from each other and the AR electrodes.)
The combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 1 above, does not explicitly teach each first type electrode is electrically connected to each other first type catheter electrode of the plurality of first type catheter electrodes.
Stewart, in an analogous device, teaches an ablation catheter (Fig. 1A, Char. 20: catheter assembly) comprising a plurality of ablation electrodes, (Fig. 1A, Char. 26: electrodes) wherein each ablation electrode is electrically connected to each other ablation electrode. (Col. 8, Lines 35-37: The electrodes (26) may be electrically connected to one another.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ditter/Chen/Shoenbach/Paul, as applied to claim 1 above, to incorporate the teachings of Stewart, and configure the AR electrodes of Ditter to be electrically connected with each other AR electrode. Doing so would be a simple substitution of one connection arrangement for ablative electrodes for another, for the predictable result of supplying a treatment energy to a target tissue.
Regarding claim 10, the combination of Ditter/Chen/Shoenbach/Paul/Stewart, as applied to claim 9 above, teaches each second type catheter electrode is electrically isolated from each other second type catheter electrode of the plurality of second type catheter electrodes. (Ditter: Page 7, Par. [0084]: IR electrodes are electrically isolated from each other)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794